DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Application/Amendment/Claims
Claims 20-26, filed 5 June 2020, are pending, and are the subject of the present Official action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 20-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,380,769. Although the claims at issue are not identical, they are not patentably distinct from each other.  Patented claims 1-4 recite a vector that is substantially identical to the vector construct recited in the instant claims 20-23. Moreover, both the patented and instant claims recite the use of a selectable marker. The instant claims 24-26 recite the use of specific excision sites and GFP as a marker that are disclosed in the specification of the patent at issue. Accordingly, the patented claims would render the instant claims at least obvious if it were available as prior art, since the instantly claimed method is directed to a method of using a vector that is substantially identical to the vector of the patented system, with no additional steps other than the direction to introduce the vector and select cells that have the selectable marker. The claim sets are patentably indistinct therefore.

Claims 20-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,809,642. Although the claims at issue are not identical, they are not patentably distinct from each other.  Patented claim 1 recites a chicken primordial germ cell having a genome in which the endogenous heavy chain immunoglobulin locus has been modified by homologous recombination to contain a selectable marker in place of the endogenous JH region of the locus, wherein the sequences that flank the selectable marker in the modified heavy chain immunoglobulin locus are the same as or amplified from the chicken primordial germ cell prior to modification. 
The instant claim 20 (discussed above) recites a method of using a vector in a chicken primordial germ cell that would naturally result in the chicken primordial germ cell of patented claim 1. Patented dependent claims recite the same or substantially the same limitations recited in the instant claims 21-26. Since practicing the instant method would naturally result in the chicken primordial germ cell of the patented claims, the inventions are patentably indistinct therefore. 

Claims 20-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,689,433. Although the claims at issue are not identical, they are not patentably distinct from each other. Independent claim 1 of U.S. Patent No. 10,689,433 recites a transgenic chicken comprising a primordial germ cell having a genome in which the endogenous heavy chain immunoglobulin locus has been modified by homologous recombination to contain a transgene, wherein the sequences that flank the transgene in the modified heavy chain immunoglobulin locus are the same as or amplified from the chicken primordial germ cell prior to modification.
The instant claim 20 recites a method for inactivating the heavy chain immunoglobulin locus of a chicken primordial germ cell, comprising (a) introducing a construct into the chicken primordial germ cell, wherein the construct comprises, in order from 5’ to 3’, i) at least 400 bp 5’ of the JH region of said heavy chain immunoglobulin locus; ii) a selectable marker cassette; and iii) at least 400 bp 3’ of the JH region of said heavy chain immunoglobulin locus, wherein said vector does not contain said JH region, and wherein the at least 400 bp 5’ of the JH region of (a) and the at least 400 bp 3’ of the JH region of (a) are amplified from and/or have the same sequence as heavy chain immunoglobulin locus of the chicken primordial germ cell; and (b) selecting for cells that have the selectable marker.
The claim sets are patentably indistinct, since the instant claims are drawn to a method of making the transgenic chicken of patented claim 1. Patented claims 8 and 9 recite specific embodiments of the 400 bp 5’- and 3’- regions (corresponding to the instant claims 22 and 23). Lox and attP sites as recited in the instant claims 24 and 25 are disclosed in patented claims 3 and 4. GFP as recited in the instant claim 26 is disclosed in patented claim 7. The transgenic chicken produced by the instantly recited method would anticipate the patented transgenic chicken and all dependent claim limitations as discussed above, if it were available as prior art. The claim sets are patentably indistinct therefore. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Douglas Schultz, PhD whose telephone number is (571)272-0763. The examiner can normally be reached M-F 8-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. D. SCHULTZ
Primary Examiner
Art Unit 1633



/JAMES D SCHULTZ/            Primary Examiner, Art Unit 1633